282 F.2d 343
Willard James MORELAND, Appellant,v.UNITED STATES of America, Appellee.
No. 16785.
United States Court of Appeals Ninth Circuit.
August 19, 1960.
Rehearing Denied October 27, 1960.

John L. Bland and Guy F. Bush, Los Angeles, Cal., for appellant.
Laughlin E. Waters, U. S. Atty., Robert John Jensen, Russell R. Hermann, Asst. U. S. Attys., Los Angeles, Cal., for appellee.
Before CHAMBERS and BARNES, Circuit Judges, and BURKE, District Judge.
PER CURIAM.


1
Appellant was indicted in two counts of a violation of 21 U.S.C.A. § 174 for the sale and facilitation of sale of narcotics. He was acquitted on count two and found guilty on count one, and sentenced to seven and a half years imprisonment. The jurisdiction of the district court was based on 18 U.S.C. § 3231. This Court has jurisdiction of the appeal. 28 U.S.C. § 1291. But one issue is raised on this appeal; that of entrapment.


2
The sale named in the first count, of which appellant was convicted, took place on October 22, 1957. It was made to a government informer, one Pendergraph. Pendergraph testified he asked appellant for some heroin, they discussed the quantity to be sold, and appellant took the money supplied to the informer by government agents. Appellant had his co-defendant deliver the heroin to the informer. Appellant denied this conversation and any knowledge of the sale.


3
No issue of entrapment was involved; none was raised below; none appears in the record before us.


4
The judgment is affirmed.